Order entered May 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00839-CR

                                 TOREY BOYKIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82130-2012

                                           ORDER
       On March 5, 2014, this Court adopted the trial court’s findings that appellant desires to

pursue the appeal, is indigent and represented by court-appointed counsel, and that counsel

would file appellant’s brief by March 28, 2014. On April 4, 2014, the Court granted counsel a

ten-day extension of time to file appellant’s brief. When the brief was not filed by April 30,

2014, the Court ordered counsel to file appellant’s brief by May 9, 2014. We further warned that

failure to do so would result in this Court ordering that Lara Bracamonte be removed as

appellant’s attorney of record and that the trial court appoint new counsel to represent appellant

To date counsel has neither filed appellant’s brief nor communicated with the Court regarding

the appeal.
          Accordingly, we ORDER Lara Bracamonte removed as appellant’s appointed attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, a supplemental

record containing the order appointing new counsel.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Raymond Wheless, Presiding Judge, 366th Judicial District Court, and to Lara

Bracamonte, and to the Collin County District Attorney’s Office.

          We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated fifteen days from the date of this order or when the order appointing new counsel is

received.


                                                      /s/   LANA MYERS
                                                            JUSTICE